Citation Nr: 0216478	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer 
with duodenitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was previously before the Board and was remanded in April 
2001.

In a September 2002 statement, the veteran claimed that he 
suffers from acid reflux related to his service-connected 
ulcer.  This matter has not been adjudicated and is referred 
to the RO for development and adjudication. 


FINDING OF FACT

The veteran's service-connected duodenal ulcer with 
duodenitis is productive of mild impairment with recurring 
symptoms once or twice a year.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for service-connected duodenal ulcer with duodenitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.114, Code 7305 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, VA examination reports and outpatient treatment 
records, as well as his private treatment records.  As the 
record shows that the veteran has been afforded VA 
examinations in connection with this claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  No additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decisions, statement of the case, remand from the 
Board, supplemental statement of the case, and other 
correspondence have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Specifically, the record shows that, by the April 
2001 Board remand and June 2001 letter from the RO, the 
veteran was specifically advised of the provisions of the new 
VA regulations regarding the timing and scope of VA 
assistance, including the type of evidence necessary to 
substantiate his claim for an increased rating as well as the 
types of evidence VA would assist him in obtaining.  
Accordingly, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92  
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected duodenal ulcer with 
duodenitis warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

By a July 1965 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for stomach ulcer 
or bleeding intestine, rated as irritable colon, and 
evaluated this disorder as noncompensably disabling.  
Thereafter, by an October 1965 rating decision, the RO 
recharacterized the veteran's disorder as duodenal ulcer and 
assigned a schedular rating of 20 percent disabling.  By a 
March 1968 rating decision, the veteran was assigned a period 
of temporary total rating for hospitalization due to duodenal 
ulcer.  In April 1968, the RO determined that the veteran's 
hospital report showed no change in his disability and the 20 
percent evaluation was reinstated.  Based upon routine future 
examination which showed no evidence of ulcer formation, the 
veteran's duodenal ulcer with duodenitis was reduced to 10 
percent disabling by an August 1971 rating decision.  This 
determination was confirmed and continued by a March 1972 
decision of the Board.  The present appeal arises from a June 
1999 rating decision in which the RO denied the veteran's 
October 1998 request for an increased rating.

The veteran's service-connected duodenal ulcer with 
duodenitis is evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  Diagnostic Code 7305 provides a 10 percent rating 
for a mild duodenal ulcer, with recurring symptoms once or 
twice yearly.  A 20 percent rating is warranted for moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.

In this regard, the Board notes that certain provisions of 38 
C.F.R. § 4.114 were changed effective July 2, 2001.  However, 
the provisions  of Diagnostic Codes 7305 for duodenal ulcer 
were not changed.  In other words, the applicable diagnostic 
criteria are the same under either the pre-July 2, 2001, 
version of these Diagnostic Codes or the current version. 

VA outpatient treatment records show that the veteran was 
treated for Helicobacter Pylori on occasion from October 1997 
to October 1998.  These records also show that he experienced 
epigastric pain, heartburn, and nausea in April and August 
1998.  The April and August 1998 treatment records note that 
the veteran had not experienced any weight loss or anorexia.

On VA medical examination in May 1999, the veteran was well 
nourished and his bowel sounds were positive.  His abdomen 
was soft and mildly tender.  The examiner noted that the last 
upper GI (gastrointestinal) studies did not show any ulcers; 
however, the veteran had been determined to have reflux 
disease and a positive H-pylori (Helicobacter Pylori) test.  
The veteran was assessed as having gastroesophageal reflux 
disease with a previous history of a duodenal ulcer.  

In a July 1999 letter, a Nutrition Support Clinical Pharmacy 
Specialist from the Amarillo VA Healthcare System reported 
that the veteran was receiving treatment for peptic ulcer 
disease and gastroesophageal reflux.  She also reported that 
the veteran had undergone antibiotic treatment to eradicate 
Helicobacter Pylori.

VA outpatient treatment records, dated from February 2001 to 
August 2002, reflect that, upon examination, veteran's 
abdomen is consistently described as large, soft, nontender, 
with active bowel sounds and no CVA (costovertebral angle) 
tenderness or organomegaly.

Upon VA examination in August 2001, the veteran denied 
vomiting but stated that he occasionally belches and 
regurgitates a foamy, acidic substance.  He reported that he 
experiences occasional hematemesis but denied experiencing 
melena.  The veteran complained of postprandial fatigue, 
frequent diarrhea, occasional constipation, as well bloating 
and gas which increase in severity if he drinks milk.  The 
veteran's abdomen was soft and rotund on examination and 
there were normal bowel sounds in all four quadrants.  
Examination also revealed upper right quadrant tenderness 
along the liver margin and hepatomegaly to six sonometer 
below the costal margin.  No epigastric tenderness was 
demonstrated.  The examiner noted that upper GI performed 
prior to the examination was negative for duodenal ulcer, 
gastric ulcer, or duodenitis.  The diagnoses included no 
evidence of active peptic ulcer disease or duodenitis.

The Board finds that the criteria for an increased evaluation 
for duodenal ulcer have not been met.  There is no evidence 
to show that the veteran experiences severe symptoms two or 
three times a year averaging 10 days in duration so as to 
meet the criteria for the next higher rating.  In fact, 
medical evidence of record suggests that the veteran does not 
currently suffer from a duodenal ulcer or duodenitis.  The 
record shows that the veteran complained of occasional 
diarrhea and constipation and upper right quadrant tenderness 
along the liver margin was noted upon VA examination in 
August 2001.  However, this examination revealed no 
epigastric tenderness and upper GI testing was negative for 
duodenal ulcer, gastric ulcer, or duodenitis.  Similarly, 
subsequent VA outpatient treatment records are silent with 
respect to findings or complaints referable to an ulcer and 
the veteran's abdomen is consistently characterized as large, 
soft, nontender, with active bowel sounds.  While the veteran 
complains of substantial gastrointestinal discomfort, his 
symptoms are not shown to result in the degree of impairment 
contemplated under the schedular criteria for duodenal ulcer 
so as to warrant an evaluation in excess of 10 percent 
disabling.  Accordingly, the Board finds that the symptoms 
associated with the veteran's service-connected duodenal 
ulcer with duodenitis more nearly resemble those of a mild 
duodenal ulcer.  Therefore, entitlement to an evaluation in 
excess of 10 percent is not warranted.  38 C.F.R. § 4.114, 
Code 7305.

The Board notes here that in this decision it is only 
considering symptomatology related to the service-connected 
duodenal ulcer with duodenitis.  The record suggests that the 
veteran also suffers from reflux disease.  However, service 
connection has not yet been established for such disorder, 
and the veteran's claim of service connection for reflux 
disease has been referred to the RO for development and 
adjudication.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

